UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-532



In Re: MARIE ASSA'AD-FALTAS,

                                                       Petitioner.




      On Petition for Writ of Mandamus. (CA-95-1521-3-17)


Submitted:   May 28, 1996                  Decided:   June 4, 1996

Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Marie Assa'ad-Faltas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner Marie Assa'ad-Faltas filed a petition for writ of

mandamus, a motion for emergency stay pending resolution of the

mandamus petition, a motion to proceed in forma pauperis, and an

"Application for Petitioner's Conditional Admission to the Bar of

this Court."
     We deny the petition for writ of mandamus, motion for emer-

gency stay, and motion to proceed in forma pauperis because Peti-

tioner fails to establish that her right to the relief sought is

"clear and indisputable." See Mallard v. United States Dist. Court,
490 U.S. 296, 309 (1989) (citations and internal quotation marks

omitted). Additionally, to the extent the motion to personally

argue and formally brief Petitioner's cases before this court
relates to future appeals, we deny it as unripe for review. To the

extent the motion relates to her pending appeal before this court,

we deny the motion because she retained an attorney for the case;
that attorney has filed a formal brief and may, if this court so

directs, argue the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2